—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Fredman, J.), entered July 3, 1997, which denied her motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court properly identified numerous issues of fact that preclude an award of judgment as a matter of law in this negligence case. Most significantly, there is an issue of fact concerning whether the defendants had notice of the separation of the stairway handrail from the newel post (see, Wormer v Barr, 231 AD2d 838; Baldino v Long Is. R. R., 216 AD2d 262; Weiser v Gumowitz, 209 AD2d 509). Furthermore, while the plaintiff alleges that the condition of the staircase was dilapidated in general and that it was in violation of Multiple Residence Law § 132, the plaintiff has not demonstrated that the *379requirements of the Multiple Residence Law are even applicable to the defendants’ building (see, Multiple Residence Law § 11). Accordingly, the Supreme Court properly denied the plaintiffs motion.
The plaintiffs remaining contentions are without merit.
Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.